                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                              April 01, 2019
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  HOUSTON DIVISION

CALVIN EDWARD WEAVER,                           §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-1652
                                                §
BRYAN COLLIER, et al,                           §
                                                §
        Defendants.                             §

                                           ORDER

       On February 6, 2019, this Court denied plaintiff Calvin Edward Weaver’s motion to

suspend the rules requiring service. See Doc. # 35. On February 22, 2019, Weaver filed a

motion for reconsideration of that order. On February 26, 2019, this Court denied the motion for

reconsideration.     See Doc. 3 41.   On March 25, 2019, Weaver filed a second motion for

reconsideration. For the same reasons stated in this Court’s Orders of February 6 and February

26, 2019, Weaver’s motion (Doc. # 46) is DENIED. Weaver is hereby warned that further

motions seeking the same relief may subject him to sanctions.

       It is so ORDERED.

       SIGNED on this 1st day of April, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
